Citation Nr: 1516775	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-36 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for anxiety disorder, not otherwise specified.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1947 to May 1950 and from October 1961 to October 1962, with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In December 2009, the Board granted service connection for an anxiety disorder.  In the January 2010 rating decision, the RO assigned an evaluation of 30 percent for an anxiety disorder, not otherwise specified.  In a July 2010 rating decision, the RO increased the evaluation to 50 percent disabling.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter remains in appellate status.  

Additional records have been associated with the claims file since the last RO adjudication in November 2014 on the issue of increased evaluation for an anxiety disorder, and December 2014 on the issue of TDIU.  The records are either not relevant to the matters or are cumulative or duplicative of the evidence already associated with the claims file.  Accordingly, a remand for RO consideration of the evidence in the first instance is not necessary.

During the pendency of the Veteran's claim for an increased evaluation, he asserted that his service-connected anxiety disorder renders him unemployable.  (See a September 2010 statement from the Veteran.)  The RO issued a November 2014 supplemental statement of the case and a December 2014 rating decision denying entitlement to TDIU.  In December 2014, the Veteran's representative submitted arguments against the rating decision and supplemental statement of the case.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Accordingly, the TDIU claim is before the Board as a component of his claim for an increased evaluation.  Id. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An anxiety disorder not otherwise specified was productive of no more than occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas was not shown.

2. The Veteran is service-connected for an anxiety disorder, not otherwise specified, evaluated at 50 percent.

3.  The Veteran's service-connected disability does not meet the percentage requirements for TDIU.

4.  Service-connected disability does not preclude the appellant from obtaining and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for an anxiety disorder not otherwise specified, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9413 (2014).

2. The criteria for entitlement to a TDIU have not been met.  38 C.F.R. §§ 3.340, 4.16(a)(b) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in for the issue of entitlement to TDIU was satisfied by a letter dated October 2014.  The claim was last adjudicated in December 2014.

With respect to the duty to notify as to the issue of an anxiety disorder, when, as here, the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection, and this since has been granted and he has appealed a "downstream" issue such as the initial rating assigned for his disability, the underlying claim has been substantiated.  The Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2014).   Rather, the Veteran's appeal as to the evaluation assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This was accomplished in an October 2014 letter and a statement of the case issued in November 2014.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve an earlier effective date.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In June 2010 and October 2014, VA afforded the Veteran relevant examinations with respect to the severity of his anxiety disorder disability and its effect on his employability.  The examiners reviewed the Veteran's claims file and considered the Veteran's reported history, examined the Veteran, described his disability in detail, and provided an analysis to support any conclusions.  Therefore, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.


Increased Evaluation for Anxiety Disorder

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, there is one uniform stage applicable to this appeal period.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's anxiety disorder is evaluated under Diagnostic Code 9413.  This Diagnostic Code addresses unspecified anxiety disorders, however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9413 (2014). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing in school).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

On this record, April, August, and October 2004 VA mental health treatment records show the Veteran alert and oriented.  His speech was coherent and relevant, his thoughts were goal directed, and his cognition was intact.  His appearance was neat and clean with his dress appropriate for the weather.  The Veteran denied suicidal and homicidal ideation, suicide attempts, and psychosis.  The Veteran reported functioning well.  In an April 2004 note by the RCS Vet Center, the Veteran reported feeling sleepy all the time.

An October 2005 VA mental health note shows the Veteran reporting that he has been doing pretty good at times but complained of staying real jumpy and nervous.  The Veteran stated he sleeps 4 hours per night, and has difficulty mostly staying asleep.  He reported his appetite was fair at times, but he does not want to eat anything or see anybody.  He reported losing eight to ten pounds in the past 4 months.  He expressed that he spends the day taking care of his wife and taking her to the doctor.  He reported that he has not been able to work since 1985 as he cannot cope with things.  The examiner noted that the Veteran was casually dressed and presented with no involuntary movements.  His mood was nervous at times and his affect was constricted.  He denied suicidal and homicidal ideation, as well as auditory and visual hallucinations.  The examiner reported that the Veteran's cognition was grossly intact, that he had good insight into his condition, and that, with a partial response to SSRI medications, the Veteran continues to experience neurovegetative symptoms of depression.

A March 2006 VA mental health note shows the Veteran reporting: depressed mood; being anxious, nervous and irritable most of the time; having difficulty controlling anger; becoming easily upset; anhedonia; avoiding crowds; not tolerating talking on the telephone; initial insomnia; sleeping four hours per night uninterrupted; and taking naps 1-2 hours during the early evening.  The treatment record noted the Veteran's appetite was poor; he was forgetful and becoming worse.  The Veteran reported taking care of most of the home chores due to wife's ill health and entertaining passive suicidal thoughts with no prior suicide attempts.  He denied homicidal ideations.  He reported occasional auditory hallucinations but was unable to distinguish what the voices were saying.  He denied visual hallucinations but said he sees shadows out of the periphery of his eyes occasionally.

April 2006 treatment records report the Veteran dressed appropriately, his affect alert, his mood was somewhat dysthymic, his speech was clear.  His thoughts were focused and relevant.  There was no evidence of thought disorders.  Memory appeared normal for age on gross examination.  He had fair insight and good judgment.  The medical provider's impression was PTSD with symptoms of depression.

A July 2006 VA mental health treatment note shows the Veteran stating that he is basically doing the same as he always is which is nervous and edgy and not wanting to be around anyone when they are talking, but not wanting to be a loner.  The Veteran reported continuing to take his Zoloft and feeling that it was working but still having symptoms of anxiety rather often.  The Veteran reported flying off the handle at his wife, which upset him, and his medication making him drowsy.  The objective findings showed the Veteran alert and oriented.  His mood was slightly dysthymic.  His affect was congruent with mood.  He presented with no suicidal or homicidal ideations, and no delusions or gross psychosis.  The assessment was PTSD/major depressive disorder.  

At a November 2006 Board hearing, the Veteran reported his symptoms in terms of nightmares, not being able to stand noise, not wanting to answer the telephone or be around people, and thoughts going through his mind that he cannot switch off.  He also reported taking medications for his nerves and sleep disturbances.  The Veteran's wife testified that he is extremely nervous and his sleeping habits are terrible because he is very restless, moving around all night long.

An August 2007 VA depression screen was negative.  In the screen, the Veteran denied nightmares in the prior month and denied avoiding situations reminding him of stressors.  He reported being constantly on guard, watchful, or easily startled, and feeling numb and detached.

In a September 2009 VA examination, the Veteran reported feeling sad quite a bit and trying to keep busy.  He denied tearfulness.  He reported sleeping 8 hours per night with a nightmare once or twice weekly.  His appetite was intact.  He had periodic irritability, minor verbal acting out with his wife, and he socialized fairly regularly.  He denied suicidal and homicidal ideation.  He experiences some guilt.  He stated that medication helps him to forget a lot of "stuff in his memory," helps him to be more cool, calm, and collected, and helps his nerves quite a bit.

On examination, the examiner found his general appearance to be clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity was typically unremarkable.  His speech was unremarkable.  He was cooperative and friendly toward the examiner, and relaxed and attentive.  His affect was appropriate and constricted.  His mood was depressed.  His attention was intact.  He was able to do serial 7's.  He made a mistake spelling "WORLD" backwards.  His orientation to time, place and person was intact.  His thought content was unremarkable.  He showed no signs of delusions.  His judgment was noted as "understands outcome of behavior," and his insight as "understands that he/she has a problem."  His concentration was generally intact, with some difficulty focusing on reading.

He was noted as having a sleep impairment and inappropriate behavior described as periodic irritability with minor verbal acting out.  He was able to interpret proverbs appropriately.  There was no obsessive, ritualistic behavior, and no panic attacks.  His impulse control was described as "fair" with no episodes of violence.  He was able to maintain person hygiene.  His problems with activities of daily living were described as slight with respect to shopping and "other recreational activities," but no difficulties with household chores, driving, traveling, or other activities of daily living.  His recent, remote, and immediate memories were normal, with only age-appropriate difficulties.  

The examiner assigned a GAF score of 60 and remarked that there were moderate symptoms and functional impairment.  The examiner found the Veteran remains employable from a mental health perspective.  The examiner opined that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the anxiety disorder with generally satisfactory functioning.

In October 2009 VA treatment records, the Veteran reported flashbacks and nightmares, being nervous and somewhat depressed, keeping himself busy by doing yard work and working on old clocks to avoid his memories of Germany.  He reported not liking to be in crowds.  He reported sleeping better, though fragmented most nights.  He reported a good appetite.  He denied feelings of hopelessness and worthlessness.  He reported fleeting thoughts of suicidal ideation but denied any plans and he was agreeable to seeking help immediately if in need.  He denied feeling paranoid, auditory and visual hallucinations, and side effects from his medication.  

The October 2009 treating examiner found him cooperative and pleasant, appearing his stated age.  The Veteran maintained good eye contact, dressed in street clothes appropriate for weather conditions, and had good hygiene.  His speech was normal in rate, rhythm, tone, and volume, and it was goal directed.  His mood was nervous at times, his affect restricted, reactive, and appropriate with mood.  His thought process was linear, rational, and goal directed with no flight of ideas, loosening of association, or tangential or circumstantial thought content.  He denied suicidal and homicidal ideas or thoughts and intent.  No paranoia was noted.  He denied hallucinations.  No delusions were elicited.  He was awake, alert, oriented, able to concentrate and cognitively intact.  The examiner found his insight and judgment fair and his impulse control fair.

A November 2009 VA treatment report noted improvement in initiating sleep, and averaging 7 hours per night of uninterrupted sleep several nights per week.  Nightmares 2-3 times per month remain.  The report noted the Veteran remains persistently depressed, anxious, hypervigilant and easily startled.  He reported continuing to experience auditory hallucinations, occasionally hearing his name called, indistinguishable voices, and music playing.  He stated he no longer entertains suicidal thoughts and reported improvement with anger control and in self-esteem.  

He reported attending church on Wednesday nights and Sundays with his wife and avoiding people when possible because it makes him nervous.  He continues to become annoyed and agitated when the telephone rings.  

The objective report showed the Veteran ambulatory, dressed in casual clothing appropriate for the season, and well-tanned, with good grooming and hygiene.  The Veteran was alert and oriented.  His remote memory was intact.  His recent memory was impaired.  His mood was dysthymic.  His affect was restricted.  His behavior was frustrated, calm, and cooperative.  His speech was coherent, relevant, soft-toned, slow in rate, and low in volume.  His thought process was ruminative, with no loose associations.  There was no gross psychosis observed.  The examiner assigned a GAF score of 50.

In January, April, and May 2010 treatment records, the Veteran was found to have continued symptoms of "PTSD" with nightmares, flashbacks, and anxiety but said that they are not worse.  He reported doing well physically.  He denied feeling hopeless or worthless and denied any suicidal and homicidal ideation and hallucinations.  His appetite was good, his sleep was good, and his memory was fair to good, with impaired short term memory found.  His social history had no change from a prior visit.  The examiner found him cooperative, appearing his stated age, maintaining good eye contact, dressed in street clothes appropriate for the weather condition, and with good hygiene.  His speech was normal in rate, rhythm, tone, and volume, and it was goal directed.  His mood was reported as "doing okay."  His affect was full and reactive and appropriate with his mood.  His thought process was linear, rational, goal directed, with no flight of ideas, loosening of association, tangential or circumstantial.  He denied suicidal/homicidal ideas or thoughts and intent.  No paranoia was noted.  The Veteran denied hallucinations and no delusions were noted.  He was able to concentrate.  His insight, judgment, and impulse control were fair.  In addition, the April 2010 treatment record noted the Veteran's memory was poor and his concentration was fair.  The May 2010 treatment record noted that he reported his mood as persistently depressed and anxious, that he works in his shop repairing clocks for friends and that he has a close relationship with his children and grandchildren.  The GAF score assigned at the time was 55.

The June 2010 VA examination found the Veteran's general appearance to be clean, neatly groomed, and casually dressed.  His psychomotor activity was unremarkable.  His speech was unremarkable.  His attitude toward the examiner was cooperative and friendly.  His affect was appropriate, his mood was anxious, and his attention was noted as "easily distracted."  The Veteran was unable to perform serial sevens and had to have the directions repeated.  After that, he was able to perform the exercise.  The Veteran was able to spell a word forward and backwards but quite slowly.  His orientation was intact to person, time, and place.  His thought process was rambling and his thought content included suicidal ideation.  No delusions were present.  As for judgment, he understood the outcome of behavior.  As for insight, he understood that he has a problem.  The Veteran reported anxiety and thinking about past trauma while attempting to sleep, feeling agitated, and avoiding sleep.  He reported generally falling asleep right after retiring at 11- 11:30 p.m., and generally staying asleep most nights.  He was awakened by nightmares or thoughts of trauma in the prior eight months about six times.  No hallucinations were found to be present.  There was no inappropriate, obsessive, or ritualistic behavior.  He interpreted proverbs appropriately.  He denied homicidal thoughts and panic attacks, but reported suicidal thoughts that were intermittent and fleeting.  He was found to have good impulse control with no episodes of violence.  The examiner stated that the Veteran's intrusive thoughts often negatively impact his mood and these episodes are relatively short, lasting only a few hours or minutes.  The examiner noted the Veteran is able to maintain minimum personal hygiene, has slight difficulty shopping and driving, and moderate difficulty traveling.  The examiner noted the Veteran's avoidance of other individuals where he becomes more anxious as one of his difficulties with activities of daily living.  He often avoids offers to go on fishing trips and other outings or travel in general to keep to himself.  The examiner opined that the Veteran appears to have more social anxiety vs. anxiety related to any previously experienced trauma.   

The examiner noted that the MSE-SLUMS score of 22/25 for the Veteran indicated that even with being 79 years old, his memory and executive functions are generally intact with mild, immediate memory declining, e. g. verbal episodic memory and immediate auditory memory.  The examiner opined that it appears that his anxiety is not as likely to be affecting his memory as age.  The examiner assigned a GAF score of 55.  The examiner reported that the Veteran's multiple stressors produce moderate symptomatology, mildly impairing functioning.  The examiner concluded that the symptoms produce reduced reliability and productivity.  The examiner found no serious symptoms and found that moderate frequency and intensity of symptoms mildly impair functioning.  

An October 2014 VA examination showed the Veteran was very close to his wife, son, daughter, four grandchildren, and one great granddaughter.  The Veteran described his social functioning as actively attending church where he has several friends.  He reported occasionally experiencing brief periods, i.e. 1 to 3 days at a time of isolative behavior and withdrawal when he feels depressed with loss of interest in usual activities, and decreased motivation.  Veteran described his recreational pursuits as repairing clocks for people he knows in his workshop located outside of his home or working in the yard when he feels like it and spends the rest of his time taking care of his wife whom he noted has several health issues.

Veteran complained of a usual state of moderate anxiety with restlessness, worrying in excess, being easily overwhelmed, periods of depressed mood hallmarked by irritability, fatigue, and withdrawal occurring 1 to 4 days monthly on average, variably, and also accompanied by sadness without crying, hopelessness, or suicidal or homicidal ideations, but with anhedonia, fluctuating appetite, decreased motivation and apathy.  The Veteran also described having decreased focus and concentration, with trouble paying attention to details, and forgetfulness, noting he needs reminding to finish things he started.  He forgets what he started out to do and at times where he was going and details of conversations.  The Veteran also described sleep disruptions, noting he has a usual hour sleep latency with intermittent awakening and rarely achieves more than 5 hours sleep, variably, with daytime fatigue.

The examiner observed the Veteran arrived on time for the appointment and was neatly groomed and seasonally and casually dressed.  The Veteran drove himself to the appointment.  Upon interview, the Veteran was alert and well-oriented to person, place, time and circumstance.  The Veteran made good eye contact and was cooperative.  There was no atypical psychomotor movement observed.  Speech pace, intensity, and amplitude were within normal limits.  There was no evidence of expressive or receptive articulation dysfluencies noted.  There was no obvious impairment in thought process or communication observed.  Stream of thought was linear and persistent.  Content of thought was logical and goal directed.  The Veteran denied acute suicidal and homicidal ideation in active or passive forms.  The examiner observed that the Veteran understands the consequences of his own behavior and could interpret simple proverbs adequately.  The Veteran denied experiencing mania hypomanic hallucinations (visual, auditory, tactile, olfactory, and gustatory).  The examiner noted the Veteran's affect was mildly dysphoric, his attention and concentration were intact, and his short term and long term memory appeared intact as he did not have trouble recalling chronological life events against data found in extant records and did not ask for items or points in the conversation to be repeated.

The examiner opined that the Veteran symptoms produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

With respect to the Veteran's employability, the examiner noted that Veteran is retired and has not attempted to work since his 2009 VA examination.  The examiner then stated that it is outside scope of his competence to determine whether or not service connected disabilities render him unable to secure and maintain substantially gainful employment, noting that the VA CLINICIANS GUIDELINES 1.15 provides "When asked about employability, the examiner should not state that an individual veteran is or is not individually unemployable but should describe in full the effects of the conditions being examined on functioning and how that relates to employment."  The examiner also stated that it is outside of the scope of competency for him to address questions related to physical employment.  Accordingly, the examiner described functional impairments likely to manifest in a competitive workplace setting with respect to gainful sedentary employment.

In that regard, the examiner concluded that the Veteran's understanding and memory are mildly impaired for competitive employment due to forgetting details of conversations, forgetting what he was reading, forgetting what he starts out doing, and needing constant reminding to finish things.  The examiner found the Veteran's concentration and persistence to be mildly impaired for sedentary employment.  The examiner found the Veteran's social interaction to be moderately impaired, and no impairment in the ability to manage activities of daily living such a managing personal hygiene and maintaining appropriate and seasonal dress for a competitive workplace.  The examiner found mild impairment to maintaining a regular work schedule due to sleep disturbances, decreased energy and motivation symptoms. The examiner found a moderately impaired ability to respond appropriately to changes in the work setting, and an adequate capacity to recognize normal hazards and take appropriate action, ask for assistance, use public transportation, and drive a motor vehicle.  The examiner noted the Veteran does not use technology except for a computer to access the internet and to perform basic word processing.

After a review of the evidence of record, the Board finds that an evaluation in excess of 50 percent is not warranted.  In adjudicating appeals for disability evaluations, the Board must interpret various examination reports in light of the entire medical history, reconciling any contrary findings into a consistent picture.  38 C.F.R. § 4.2 (2014).

Throughout the appeal period, the Veteran consistently reported his symptoms as being jumpy, nervous, and anxious, having a depressed mood, and having difficulty sleeping, both in falling asleep and having nightmares that interrupt sleep.  He also consistently reported wanting to avoid seeing people; being irritable most of the time; having difficulty controlling anger; becoming easily upset; and, not tolerating talking on the telephone.

VA examiners and treatment providers routinely found the Veteran to be clean, neatly groomed, and casually dressed.  His psychomotor activity was generally reported as unremarkable.  His speech was generally coherent and relevant.  His attitude toward the examiner was generally cooperative and friendly.  There was no inappropriate, obsessive, or ritualistic behavior reported and the Veteran was able to interpret proverbs appropriately.  No evidence of delusions was present during the appeal period.  Examiners routinely found the Veteran understood the outcome of behavior and understood that he has a problem.  GAF scores were 60 in September 2009, 50 in November 2009, 55 in May 2010, and 55 in June 2010.  The GAF scores of 55 and 60 reflect moderate symptoms.  The GAF score of 50 is the highest score of a range that reflects serious symptoms.

Throughout much of the appeal period, the Veteran denied suicidal ideation, however, there were periods when fleeting suicidal ideation was present.  In April, August, and October 2004, the Veteran denied suicidal ideation.  In March 2006, the Veteran began reporting that he was entertaining passive suicidal thoughts.  In July 2006, the Veteran denied suicidal ideation.  In October 2009, fleeting thoughts of suicidal ideation were again reported.  The following month, the Veteran stated he no longer entertains suicidal thoughts.  In January, April and May 2010, the Veteran denied suicidal ideation, yet on June 2010, he again had intermittent and fleeting suicidal thoughts.  Finally, in October 2014, the Veteran denied suicidal ideation.

Throughout much of the appeal period, the Veteran denied hallucinations, however, there were periods when auditory hallucinations were present.  For instance, in March 2006, the Veteran reported that he was having occasional auditory hallucinations.  In October 2009, the Veteran denied having hallucinations, but in November 2009, he reported continuing to have hallucinations.  In 2010 and thereafter, the Veteran denied having hallucinations.  The hallucinations were occasional and limited to hearing someone call his name, music playing, and indistinguishable voices.

As for sleep, in 2004 and 2005, the Veteran reported sleeping approximately four hours per night, having difficulty falling and staying asleep.  In a November 2006 Board hearing, the Veteran's sleeping habits were described as "terrible."  In September 2009, he reported sleeping 8 hours per night, with nightmares 1 to 2 times per week.  In October 2009, the Veteran reported sleeping better.  In 2010, the report was generally that the Veteran's sleep was good and he stayed asleep most nights.  In the October 2014 VA examination, sleep had apparently worsened, as the Veteran stated he rarely achieved more than 5 hours per night and experienced daytime fatigue.  

VA treating providers and VA examiners routinely found his affect constricted and appropriate, and his mood was found to vary between nervous, dysthymic, depressed, "doing okay," and persistently depressed and anxious.  

The Veteran's memory and attention was generally described as forgetful, with recent memory impaired.  However, the June 2010 VA examiner noted that the MSE-SLUMS score indicated mild declining memory that was likely age-related.  In October 2014, the VA examiner noted that understanding and memory were mildly impaired for competitive employment due to forgetting details of conversations, forgetting what he was reading, forgetting what he starts out doing, and needing constant reminding to finish things.  

The Veteran's thought process was generally intact, focused, relevant, linear, rational and goal directed.  In November 2009, however, it was described as ruminative with no loose associations, although the following year, thought process was back to linear, rational and goal directed, except that the June 2010 VA examiner found the thought process to be rambling.  The 2014 VA examiner found no obvious impairment in thought process.

The Board finds that, when looking at these and the other symptoms during the appeal period and their severity, the overall disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity.  The suicidal thoughts the Veteran reported were fleeting and he often denied these thoughts in the months before or after the month in which he reported the suicidal thoughts.  His auditory hallucinations were occasional and limited.  Examiners more often than not described his symptoms as mild or moderate, rather than serious.  The Veteran reported having good relationships with his family, and having a few friends at church.  Thus, his social impairment was not total and he was not impaired in the area of family.  Furthermore, VA examinations concluded that the symptoms produce, at worst, reduced reliability and productivity.  Accordingly, a 70 percent evaluation for occupational and social impairment with deficiencies in most areas, is not warranted; nor is a 100 percent evaluation for total occupational and social impairment.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  Of note, the symptoms listed in the General Rating Formula for Mental Disorders are merely demonstrative and not exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence does not reflect any symptom or degree of severity not contemplated by the General Rating Formula, which focuses on occupational and social impairment caused by all symptoms of a mental disorder.  Therefore, the threshold factor for extra-schedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case the Veteran is service-connected for only one condition.  Consequently, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Entitlement to TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In this case, there is only one service-connected disability, an anxiety disorder, which is evaluated at 50 percent disabling.  Accordingly, the minimum schedular criteria for TDIU have not been met and a TDIU rating on a schedular basis must be denied.  See 38 C.F.R. § 4.16(a)

We find that the appellant is not entitled to referral for an extraschedular total rating based upon individual unemployability.  Although the standards between 38 C.F.R. § 3.321 and 4.16(b) are different, there must be credible evidence that a service-connected disability renders the Veteran unable to secure and follow a substantially gainful occupation.  Age may not be considered.  Here, the Veteran is service connected for a psychiatric disorder.  The manifestations have been described above.  Examiners have entered GAF scores ranging from 50 to 60.  This record reflects the opinions of professionals that there is a range between moderate difficulty in occupation and an inability to keep a job.  None of the evidence reflects that he is unable to obtain and maintain substantially gainful employment.  In fact, the GAF of 50 appears only once and is at the top range of that level of disability.  The vast majority of the GAF scores were better that the lower score of 50.  Whether we consider the range of scores or only the GAF of 50, the most probative evidence establishes that he is not unable to engage and retain substantially gainful employment and referral is not warranted.

Against this background, the Board is presented with the Veteran's own opinion that he is unable to work.  His reasoning is far less detailed than that of the professionals.  We find the professional assessments to be more probative and credible than the Veteran's own lay assessment.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.





ORDER

An evaluation in excess of 50 percent for an anxiety disorder, not otherwise specified, is denied.

The claim for a TDIU rating is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


